Name: Commission Regulation (EC) No 1668/2002 of 19 September 2002 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  agricultural activity;  trade;  Europe
 Date Published: nan

 Avis juridique important|32002R1668Commission Regulation (EC) No 1668/2002 of 19 September 2002 on the issuing of export licences for wine-sector products Official Journal L 252 , 20/09/2002 P. 0012 - 0012Commission Regulation (EC) No 1668/2002of 19 September 2002on the issuing of export licences for wine-sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 883/2001 of 24 April 2001, laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(1), as last amended by Regulation (EC) No 1574/2002(2), and in particular Article 7 and Article 9(3) thereof,Whereas:(1) Article 63(7) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 2585/2001(4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations.(2) Article 9 of Regulation (EC) No 883/2001 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement.(3) On the basis of information on export licence applications available to the Commission on 18 September 2002, the quantity still available for the period until 15 November 2002, for destination zones 1: Africa and 3: eastern Europe, referred to in Article 9(5) of Regulation (EC) No 883/2001, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted. Therefore, a single percentage for the acceptance of applications submitted from 16 September to 17 September 2002 should be applied and the submission of applications and the issue of licences suspended for these zones until 16 November 2002,HAS ADOPTED THIS REGULATION:Article 11. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted from 16 September to 17 September 2002 under Regulation (EC) No 883/2001 shall be issued for 75,60 % of the quantities requested for zone 1: Africa and issued in concurrence with 12,52 % of the quantities requested for zone 3: eastern Europe.2. The issue of export licences for wine-sector products referred to in paragraph 1 for which applications are submitted from 18 September 2002 and the submission of export licence applications from 20 September 2002 for destination zones 1: Africa and 3: eastern Europe shall be suspended until 16 November 2002.Article 2This Regulation shall enter into force on 20 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 128, 10.5.2001, p. 1.(2) OJ L 235, 3.9.2002, p. 10.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 345, 29.12.2001, p. 10.